DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mildrew et al. (“Mildrew”, US 2018/0143756).
As per claim 1, Mildrew teaches a method for displaying additional information on a 3D tour performed by a 3D tour management server linked to a user device, the method comprising:
providing the user device with a floor plan for a particular space and an interface capable of inserting additional information based on the floor plan (Mildrew, para.71, 130, 132, Fig.7, tags in floor plan); 
receiving a plurality of photographed images for configuring a 3D tour for the particular space from the user device (Mildrew, para.171, 174, capturing image data); 
receiving additional information as input from the user device via the interface (Mildrew, para.175, 179, tag creation);
combining a 3D tour configured based on the plurality of photographed images and the additional information inputted via the interface (Mildrew, para.50, 90, 164, 184, Figs.2, 19, tag icons applied to 3D model); and 
displaying the additional information onto the 3D tour or the floor plan (Mildrew, para.50, 71, 90, 130, 132, 164, Figs.2, 7, tag icons).
As per claim 5, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the receiving additional information comprises: receiving a particular location for inserting the additional information on the floor plan (Mildrew, para.171-174, input identifying a point of interest); and receiving additional information to be inserted at the particular location via an interface for inserting additional information (Mildrew, para.171-174, 180, defining the tag).
As per claim 7, Mildrew teaches the method for displaying additional information on a 3D tour of claim 5, wherein the interface for inserting additional information selects the type of information of one of a note, a photo, a video, and an Internet link, and receives additional information corresponding to that type of information (Mildrew, para. 47, 82-83, 86, 105, 160, tag entry for setting type).
As per claim 8, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the displaying the additional information comprises: displaying an additional-information icon at an insertion location of the additional information on the floor plan (Mildrew, para.71, 130, 132, Fig.7, tag icons in floor plan); and displaying a 3D additional-information signpost corresponding to the additional-information icon on the 3D tour (Mildrew, para.50, 90, 164, Fig.2, tag icons).
As per claim 9, Mildrew teaches the method for displaying additional information on a 3D tour of claim 8, wherein the 3D additional-information signpost comprises: a start point located on a floor surface or wall surface of the 3D tour (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface); an end point corresponding to the location of the additional-information icon (Mildrew, para.27, 50-51, 88, 104, defining a point of a tag); and a body part connecting the starting point and the ending point (Mildrew, para.104, 163, 179, stem).
Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (“Mildrew”, US 2018/0143756) in view of Schileru-Key (“Schileru”, US 6,580,441).
As per claim 2, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1. However, Mildrew does not teach wherein the combining the additional information inputted via the interface comprises: extracting location coordinates of the additional information in the floor plan based on a change in the plurality of photographed images of the 3D tour; and mapping the inputted additional information to the extracted location coordinates. Schileru teaches a method of touring wherein the combining the additional information inputted via the interface comprises: extracting location coordinates of the additional information in the floor plan based on a change in the plurality of photographed images of the 3D tour (Schileru, col.5, lines 27-34, col.7, lines 6-17, image changed based on selected path and associated Hotspots on path retrieved); and mapping the inputted additional information to the extracted location coordinates (Schileru, col.5, lines 27-34, col.7, lines 6-17, Hotspots added to map based on selected path). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Schileru’s teaching with Mildrew’s method in order to determine a user’s relative position within the environment.
As per claim 3, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 2, wherein the extracting location coordinates of the additional information comprises: extracting a plurality of feature points from the plurality of photographed images respectively (Schileru, col.5, lines 27-34, col.7, lines 6-17, selected path and associated Hotspots on path retrieved); and calculating a moving direction and a distance of the feature points, and based on the moving direction and a distance of the feature points, extracting the location coordinates of the additional information (Schileru, col.5, lines 27-34, col.7, lines 6-17, image changed based on selected path and associated Hotspots on path retrieved).
As per claim 4, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 2, wherein the extracted location coordinates of the additional information consist of two-dimensional (2D) coordinates (Mildrew, para.27, 2D point), and the mapping the inputted additional information to the extracted location coordinates comprises: converting the extracted location coordinates of the additional information into three-dimensional (3D) coordinates on the 3D tour (Mildrew, para.134-136, tags are spatially located within 3D model); and mapping the additional information onto the floor plan using the 2D coordinates (Mildrew, Fig.7, para.131-132, 2D representation of 3D model), and mapping the additional information onto the 3D tour using the 3D coordinates (Mildrew, para.134-136, tags are spatially located within 3D model).
As per claim 6, Mildrew teaches the method for displaying additional information on a 3D tour of claim 5, receiving a particular location comprises receiving location information selected by a user on the floor plan (Mildrew, para.171-174, input identifying a point of interest). However, Mildrew does not teach wherein a photographed image for configuring 3D tour is displayed on one side of a screen of the user device, the floor plan is displayed on the other side of the screen of the user device. Schileru teaches a method of touring wherein a photographed image for configuring 3D tour is displayed on one side of a screen of the user device, the floor plan is displayed on the other side of the screen of the user device (Schileru, Fig.11; col.5, lines 18-51; col.7, line 55-67, map view 1120 and tour main view 1110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Schileru’s teaching with Mildrew’s method in order to determine a user’s relative position within the environment.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177